DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

Status of Claims
Claims 1-4, 6, and 8-17 are currently pending in the instant application. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-4, 6, 8-10, and 12-17 are under examination on the merits in the instant case. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites that “the neural stem cells that produced the microparticles are transformed or transfected to express the exogenous protein.” Hence, claim 6 requires transformation or transfection of the neural stem cells, not the neural stem cell microparticles. However, claim 6, by virtue of claim dependency from claim 1, expressly requires loading the exogenous protein “into the neural stem cell microparticles.” As such, the method steps (loading “into the neural stem cell microparticles” vs. transformed/transfected “neural stem cells”) pertaining to “the exogenous protein” is not consistent. 
In addition, it is unclear whether the method of claim 6 requires two distinct method steps, one comprising loading the exogenous protein into the microparticles, and the other comprising transforming/transfecting the cells with the exogenous protein. It is also unclear how the subsequent step of transforming/transfecting the cells that “produced the microparticles” in the prior step (note the past tense “produced”) as recited in claim 6 is related to the claimed method of preparing microparticles by loading the exogenous protein into the microparticles. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 6, 8-10, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This includes a new matter rejection.
Claims 1-4, 6, 8-10, and 12-17 are drawn to a method of preparing neural stem cell microparticles comprising an exogenous protein comprising loading the exogenous protein into the microparticles and neural stem cell microparticles loaded with an exogenous protein. 
The instant specification does not describe the required methodology/step for loading microparticles with an exogenous protein. Regarding the required microparticle loading step, the specification at best describes use of electroporation for loading exogenous nucleic acids into microparticles. See pages 17-18 disclosing that “exogenous nucleic acids can be introduced into microparticles by electroporation…In one embodiment, microparticles that have been isolated from the cells that produce them are loaded with exogenous siRNA, typically by electroporation, to produce microparticles that can be deployed to silence one or more pathological genes.” (emphasis added). In addition, the instant specification does not disclose that the claimed method and the compositions were reduced to actual practice. That is, there is no actual neural stem cell microparticles loaded with an exogenous protein in the instant specification. 
In fact, consistent with the disclosure of the instant specification (lack of description for an exogenous protein loading methodology while providing a specific methodology no pertinent prior art-recognized methodology for loading exogenous proteins into microparticles, although use of electroporation was an art-recognized methodology for loading exogenous nucleic acids into microparticles such as exosomes. See for instance Seow et al. (US 2013/0053426 A1, of record) and Lotvall et al. (US 2007/0298118 A1). See also Lakhal et al. (Bioessays, 2011, 33:737-741) reporting the state of the prior art pertaining to loading siRNA into exosomes such that a “variety of commercially available transfection reagents, as well as electroporation conditions were screened to identify the ideal method for exosome siRNA loading…A set of specific electroporation conditions was demonstrated to be the most effective for exosome cargo loading”. Lakhal, however, also reports that “siRNA loading into exosomes is relatively inefficient and cost-ineffective, highlighting the need for the development of novel transfection reagents tailored for nanoparticle applications.” See page 740, left column. As such, Lakhal teaches that “clinical translation is also hindered by the lack of suitable and scalable nanotechnologies for the purification and loading of exosomes.” See page 740, left column. Lakhal also reports “the absence of exosome-tailored nanotechnologies for purification, characterisation, and loading.” (emphasis added). See page 740, right column. 
In view of the foregoing, neither the instant specification nor the prior art teaches how exogenous proteins should be loaded into microparticles such as exosomes. Now, note that the content and specificity of the disclosure in the specification inversely correlates with the state of the prior art. That is, less-known technology must be described in sufficient detail in the specification in order to comply with the written description requirement. See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
	 In the instant case, the specification clearly fails to provide sufficient information in sufficient detail regarding loading an exogenous protein into microparticles, despite the complete lack of pertinent prior art knowledge.
	Accordingly, the instant specification fails to reasonably convey that the instant co-inventors completed and had possession of the claimed subject matter at the time of filing. 
Claim 4 recites that “the exogenous protein is directly loaded into the isolated microparticles by electroporation.” The instant specification discloses the use of “electroporation” only in terms of introducing “exogenous nucleic acids” such as “exogenous siRNA”. See pages 17-18 disclosing the following: “For example, exogenous nucleic acids can be introduced into the microparticles by electroporation…In one embodiment, microparticles that have been isolated from the cells that produced them are loaded with exogenous siRNA, typically by electroporation”. (emphasis added). Note that this passage mentioning “electroporation” twice is the only disclosure that discloses the term “electroporation” throughout the entire specification. Hence, it is clear that the instant specification describes use of “electroporation” only in relation to introducing an exogenous nucleic acid such as siRNA into microparticles. As such, the instantly claimed method of loading an “exogenous protein” into microparticles by electroporation is not adequately described by the instant specification thus claim 4 introduces new matter. 
Regarding claim 6, the method step of transformation/transfection recited in the claim is interpreted as further defining the step of “loading” exogenous protein into the microparticles in view of the §112, second paragraph issues set forth above. 
The instant specification discloses “transfection” and “transformation” only in terms of “introducing exogenous genetic information into the stem cell”, wherein the genetic encodes immortalisation factors” into the stem cell. (emphasis added). See page 39. The instant specification discloses “transfected” and “transformed” only in terms of “genetic engineering” comprising introducing “exogenous coding, non-coding or regulatory nucleic acid sequences into the stem cell.” (emphasis added). See page 17. The instant specification discloses that “if an exosome containing VEGF and/or bFGF is desired, then the exosome-producing stem cell can be transformed or transfected to express (high levels of) VEGF and/or bFGF, which would then be incorporated into the microparticles produced by that stem cell.” (emphasis added). See page 17.
As shown above, the instant specification describes “transformed” (or “transfection”) and “transfected” (or “transfection”) in two following instances: 1) cells are transformed or transfected with a “genetic” material comprising an “exogenous” coding “nucleic acid” sequence that “encodes” a desired product such as an immortalization factor and 2) “transformed” or “transfected” cells express endogenous proteins (e.g., VEGF) at “high levels”, wherein the endogenous proteins that are expressed at high levels “would then be incorporated into the microparticles” of the transfected/transformed cells. Hence, the instant specification fails to describe the step of loading an exogenous protein into microparticles by transfection or transformation. Further, the prophetic theory/speculation that the endogenous proteins expressed at high levels in transformed/transfected cells “would then be incorporated into the microparticles” is not the same as loading the microparticles with an exogenous protein as interpreted in the instant case. Hence, claim 6 introduces new matter that is not adequately described by the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 8-10, and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lotvall et al. (US 2007/0298118 A1) in view of Seow et al. (US 2013/0053426 A1, of record), Park et al. (KR 10-2010-0081003, of record), Lakhal et al. (Bioessays, 2011, 33:737-741), and Sinden et al. (US 7,416,888 B2, of record).
The following obviousness rejection is provided by interpreting the “exogenous protein” as an exogenous coding nucleic acid encoding a nucleotide sequence that is translated into an exogenous protein in view of the disclosure of the instant specification (see pages 17 and 39) as explained in the §112, first paragraph rejection. In addition, claim 6 is interpreted as loading an exogenous nucleic acid encoding a therapeutic protein into exosomes by transfection or transformation in view of the issues under §112, first and second paragraphs raised above. 
Lotvall teaches that electroporation, microinjection, transformation, and transfection can be used to introduce an exogenous genetic material (e.g., mRNA, coding RNA) into isolated and purified exosomes that “between 30 and 100 nm in diameter”, wherein the exogenous genetic 
Lotvall teaches that one can “introduce nucleic acids directly into exosomes” and that exosomes containing nucleic acids are an excellent tool “to introduce RNA or DNA that produces proteins that affect the function of the recipient cells”. See paragraph 0012.
Lotvall teaches that the DNA/RNA-loaded exosomes “will dispose their content into the cytoplasm of the target cells, which in turn leads to translation of mRNA to specific proteins in the target cell through the cells own protein machinery.” (emphasis added). See paragraph 0030.
Lotvall teaches that “mRNA can be transferred between two mammalian cells through exosomes. Biologically, this suggests that one cell can affect another cell’s protein production by signaling via exosomes. This has substantial biotechnological applications, since exosomes may be used as carriers to deliver mRNA, or DNA-probes, to target cells”. See paragraph 0045.
Lotvall demonstrates that “mRNA delivered by exosomes to a recipient cell can be translated to proteins.” See paragraph 0056. 
Lotvall does not teach using exosomes isolated from neural stem cells.
Consistent with Lotvall, Seow teaches making an exosome loaded with a genetic material encoding a therapeutic protein, which is loaded by electroporation. See claims 1, 3, 5, and 14 below, wherein underlining has been added for emphasis.

    PNG
    media_image1.png
    42
    469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    80
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    68
    470
    media_image4.png
    Greyscale

Seow teaches that the exosome composition can be formulated as a pharmaceutical composition further comprising pharmaceutically acceptable carriers or excipients. See paragraph 0070.
Park teaches that “costimulatory molecules” which “can activate T-lymphocyte” are “not expressed by neuron stem cell exosomes”, while the costimulatory molecules “are uniquely expressed by” exosomes isolated from dendritic cells. See page 8 of the English translation submitted by applicant. 
Park teaches that exosomes isolated from human neuron stem cell line HB1.F3 suppress T lymphocyte activity when the isolated exosomes are applied to T lymphocytes. Park thus teaches that exosomes isolated from human neuron stem cells “can be useful when treating diseases or ailments related to immune system abnormalities.” See page 5 of the English translation submitted by applicant. 
Park teaches that “depending on which types of cells they were derived from, exosomes have different immune-related functions” and that “the functions of an exosome differ based on the characteristics of the cells secreting the exosome”. See page 8 of the English translation submitted by applicant. 
Lakhal suggests use of “clinical-grade exosomes” for clinical use of exosomes as a drug delivery molecule. See page 740.
Lakhal teaches, “All mammalian cells and cell lines are now thought to be competent for exosome production”. See page 737. 
Sinden discloses human neural stem cell line CTX0E03 having ECACC Accession Number 04091601, wherein CTX0E03 is suitable “for clinical use.” See columns 5-7.

Accordingly, claims 1-4, 6, 8-10, and 12-17 taken as a whole would have been prima facie obvious at the time the invention was made. 

Response to Arguments
Applicant's arguments filed on September 27, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious because neither Seow nor Park teaches transfer of proteins by neural stem cell exosomes. Applicant argues that Sinden’s disclosure is silent regarding exosomes that deliver exogenous proteins to a target cell. As an initial matter, it is noted that the “exogenous protein” claimed in the instant case is interpreted as an exogenous nucleic acid encoding an exogenous protein in view of the §112 issues as explained above. Now, it is noted that it was art-recognized knowledge in the relevant art that exosomes, regardless of the cell type, transfer/deliver a nucleic acid encoding a protein to recipient cells in which the protein is translated using the recipient cell’s protein machinery as evidenced by the teachings of Lotvall, who taught that “one cell can affect another cell’s protein production by signaling via exosomes”, and also by the teachings of Lakhal, who taught use of exosomes as a drug delivery carrier. 
Applicant argues that it is “a significant oversimplification” to state that use of CTX0E03 obvious because “there were numerous alternative neural stem cells being studied in laboratories across the world.” In arguing so, applicant points out three post-filing references that cite prior art references. As an initial matter, it is noted that applicant did not submit a legible copy of each 
Applicant argues that there is no teaching that CTX0E03 is “a particularly attractive choice” thus there was no “guiding factor” towards choosing CTX0E03 thus it is “inaccurate” to state that there was a limited number of neural stem cell choices. In response, it is noted that use of “clinical-grade” exosomes was suggested in the art as evidenced by Lakhal, and CTX0E03 was an art-recognized clinical-grade cell line as taught by Sinden, thereby providing a reasonable expectation of success in obtaining clinical-grade exosomes from Sinden’s CTX0E03 as explained in the rejection above.
In view of the foregoing, applicant’s arguments pertaining to Seow, Park, and Sinden are not found persuasive. 

Double Patenting
Claims 1-4, 6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 16/521,298.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the ‘298 claims drawn to a method of preparing stem cell exosomes loaded with an exogenous protein. It would have been obvious to one of ordinary skill in the art to readily envision that the stem cell exosomes of the ‘298 claims read on 
	In an obviousenss-type double patenting analysis, while the earlier patent’s specification cannot be used as prior art to the later patent application claims, it can be consulted to ascertain the meaning of the words in the claim to interpret the patented claims’ proper scope. Sun Pharmacetuical Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 1387 (Fed. Cir. 2010).
	See also Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 518 F3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008), wherein the court expressed the following: “To the extent that Pfizer contends that we may not rely on the teachings of the specification or claims in the ′165 patent to reject the claims of the ′068 patent, we disagree. See Geneva, 349 F.3d at 1386. There is nothing that prevents us from looking to the specification to determine the proper scope of the claims.”
	See also MPEP §804 teaching that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635